Citation Nr: 1130774	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1980 with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In June 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the prior remand, the Veteran testified at her April 2010 Board hearing that she has received medical treatment for hypertension since her separation from service.  She reported that, while she was discharged from active duty due to her pregnancy, she received subsequent treatment from Army hospitals both as a dependent spouse of a serviceman and as a member of the Reserves.  At her hearing, she reported having sought medical treatment at Womack Army Hospital at Fort Bragg, North Carolina; at Kimbrough Army Hospital in Fort Meade, Georgia; and at Winn Army Hospital at Fort Stewart, Georgia.  She also reported having been treated at Army hospitals in Washington State; San Antonio, Texas; Fort Benning, Georgia; and in Germany, including in Nuremberg.

The Board reviewed the claims file and noted in its prior remand that VA has requested and received the Veteran's medical records from Fort Benning, Georgia, and received a letter from Womack Army Hospital at Fort Bragg, North Carolina, in December 2007 indicating that none of the Veteran's records could be located.  The Veteran herself had submitted records from Womack Army Hospital and from Fort Benning.  Otherwise, there was no indication that any additional records had been requested, and it appeared that this may be because some pertinent medical records were first identified by the Veteran during her hearing.  

The Board further noted that the record contained periodic examination and medical history reports from the Veteran's Reserve service.  According to the Veteran's April 2010 testimony, however, it appeared these records may have been incomplete.  The Board reviewed the records and could find no post-service Reserve records from prior to 1997.  

The Board remand directed the AMC to obtain any outstanding medical records that are associated with the Veteran's Reserve service, including any periodic examination and medical history reports.  The AMC was also directed to obtain any outstanding medical records from Kimbrough Army Hospital in Fort Meade, Georgia; and from Winn Army Hospital at Fort Stewart, Georgia.  It was noted that these requests should encompass any treatment that was received by the Veteran as a dependent wife of her husband.  

The record reflects that, on remand, an inquiry was made to the Records Management Center in St. Louis, Missouri, by the AMC in June 2010 for "All medical Record (STR)."  This record notes that it was possible the Veteran's records were filed two different ways, as she was a Reservist and a dependent wife.   

An October 2010 e-mail from the AMC to the Atlanta RO reflects that the AMC had been notified by the Records Management Center that the Veteran's service treatment records had been transferred to the Atlanta RO in September 2004.  The AMC asked the Atlanta RO to "Please advise if you have or know where we can obtain the Veteran's additional STR's."  

Another October 2010 e-mail reflects that the Atlanta RO checked its files, but it only had a temporary folder that did not contain any service treatment records.  A message was sent to the AMC reporting that the Veteran's service treatment records were not at the Atlanta RO.  

In a November 2010 statement, the Veteran reported that she had physical examinations at Kimbrough Army Hospital at Fort Meade, Maryland, in 1984, and that she was treated for pregnancy complications at Winn Army Hospital at Fort Stewart, Georgia, before and after August 5, 1980.  

A January 2011 AMC records request to the National Personnel Records Center (NPRC) asked for service treatment records from Kimbrough Army Hospital at Fort Meade, Maryland, dated in 1984 and for service treatment records from Winn Army Hospital at Fort Stewart, Georgia, dated August 5, 1980.  The February 2011 response states that there are no service treatment records on file for the Veteran.  It directed the AMC to resubmit its request under the appropriate request code if it was requesting clinical records.  A handwritten note on the NPRC request appears to refer back to the October 2010 response from the Atlanta RO.

The Board finds the above development is inadequate for purposes of deciding the Veteran's claim.  The Board notes that, while the June 2010 inquiry from the AMC to the Records Managements Center did mention that the Veteran was both a Reservist and a dependent wife, the request itself merely asked for "All medical Record (STR)" and it is unclear if the subsequent search was expanded to include those created through her status as a dependent spouse.  The subsequent correspondence with the Atlanta RO confines its search to the Veteran's service treatment records.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the case at hand, there is no indication that any request was made for the Veteran's dependent medical records.  The Board notes that the Veteran's hearing testimony reflects she received medical treatment as a dependent of her husband following her separation from active duty service in 1980.  These records are extremely important in establishing chronicity of the Veteran's hypertension.  The Board thus finds that another remand is required.  

The M21-1MR provides guidance on how to locate military dependent treatment records.  In particular, the manual notes that the records for dependents follow them from duty station to duty station and are retired to the NPRC.  Records for Army and Air Force facilities are retired to Code 75.  The required information for making a request for outpatient records is the last year of treatment and the full name of the last facility at which treated.  See M21-1MR, Part III, subpart iii.2.E.30.  On remand, requests for the Veteran's dependent medical records should be developed in accordance with these provisions.

The Board further finds that a VA examination is necessary on remand.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In the case at hand, the first McLendon element is satisfied by the Veteran's post-service Army medical records showing treatment for hypertension.  The second McLendon element is satisfied by the 1980 service treatment records demonstrating elevated blood pressure and pre-eclampsia before she gave birth.  The third McLendon element is satisfied by the Veteran's hearing testimony, in which she reported that she has had to monitor her blood pressure since her pregnancy.  The Board thus finds that a VA examination is necessary in order to properly decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make the appropriate requests for the Veteran's dependent military records in accordance with M21-1MR, Part III, subpart iii.2.E.30.  This request should include all necessary information to properly identify both the Veteran and her husband. 

These requests should include treatment obtained at Kimbrough Army Hospital at Fort Meade, Maryland, in 1984, and treatment at Winn Army Hospital at Fort Stewart, Georgia, before and after August 5, 1980.  The Fort Stewart request should also encompass treatment received in 1981.  The AMC requests should include any additional time periods that are indicated by the record.

2.  Following the above, make arrangements for the Veteran to be afforded an appropriate examination to determine the nature and etiology of her current hypertension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should confirm the hypertension diagnosis and should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated during or as a result of the Veteran's military service, to include as a result of her pregnancy.  The report of examination should include a complete rationale for all opinions expressed.

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


